COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                                NO. 2-09-044-CV

IN RE DAVID MICHAEL SHEID                                                RELATOR

                                     ------------

                            ORIGINAL PROCEEDING

                                     ------------

                        MEMORANDUM OPINION 1

                                     ------------

        The court has considered relator’s petition for writ of mandamus and is

of the opinion that relief should be denied. A party is entitled to findings of fact

and conclusions of law after a conventional trial on the merits before the court.

See IKB Indus. (Nigeria) Ltd. v. Pro-Line Corp., 938 S.W.2d 440, 442 (Tex.

1997). The record reflects that the respondent ruled on relator’s bill of review

after the State sought a ruling. Because there was no evidentiary hearing or

trial on the merits, there could have been no findings of fact and any

conclusions of law would have been only advisory.           See id.   Accordingly,

relator’s petition for writ of mandamus is denied.




   1
       … See Tex. R. App. P. 47.4.
                                     PER CURIAM


PANEL: DAUPHINOT, GARDNER, and MCCOY, JJ.

DELIVERED: March 6, 2009




                              2